DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, and 10 – 20 are objected to because of the following informalities:
Claim 2 recites the limitation "the first unique identifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a first unique identifier”.
Claim 3 recites the limitation "the second unique identifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a second unique identifier”.

Claim 10 recites the limitation "the smartphone" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a smartphone”.

Claim 10 recites the limitation "a server" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the server”.

11 recites the limitation "a smartphone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the smartphone”.
Claim 12 recites the limitation "a smartphone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the smartphone”.

Claim 20 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a device”.
Claim 20 recites the limitation "second partition" in lines 6 – 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the second partition”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zalewski (U.S. Pat. Pub. No. 2020/0160670) (Methods and Systems for Identifying Actions of a Shopper to Account for Taken Items in Cashier-Less Transactions).

1.1	Regarding claim 1, Zalewski discloses a method for pairing a device with a smartphone via a server, the method comprising:
(a) receiving data relating to a unique identifier scanned by a user using the smartphone (paragraph 331 “uniquely identifying the user …”; paragraphs 674, 675, 678; paragraph 34 “smartphone …”; paragraphs 170, 214); and
(b) using the data to pair the smartphone to the device via the server; wherein the method does not require either the smartphone or the server to communicate with the device (Figs. 1A, 1B, 4A, 4B, 4C; paragraph 165 “may be paired to the physical 

1.10	Per claims 10 – 19, the rejection of claims 1 – 9 under 35 USC 102 (paragraphs 1.1 – 1.9 above) applies fully.

Claims 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha (U.S. Pat. Pub. No. 2011/0138164) (Digital Broadcast Receiver and Booting Method of Digital Broadcast Receiver).

2.1	Regarding claim 20, Cha discloses a method of rescuing a device firmware, wherein the device has memory comprising four partitions, a first partition which has a boot loader firmware (Fig. 2; paragraph 71 “Boot Loader 220 …”; paragraphs 79, 80), a second partition which has an application firmware (Figs. 4, 5, 10; paragraph 122 “the partition is used to an application …”), a third partition which has a second copy of the 
(a) upon restart of the device, downloading a firmware update into second partition (Fig. 7; paragraph 108 “modified or updated …”; paragraph 113 “the body part 810 is updated to the header part 810 …”);
(b) running the firmware update (Fig. 7; paragraph 108 “modified or updated …”; paragraph 113 “the body part 810 is updated to the header part 810 …”); and
(c) in an event of failure of the firmware update, running the rescue firmware (paragraph 74; paragraph 57).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/